This cause is submitted on motion to strike the bill of exceptions and upon its merits. The motion to strike the bill of exceptions is based upon the grounds that it was not presented to the trial judge within 90 days, as required by law. Code 1907, § 3019. This motion seems to be well taken, and therefore must be granted, as it affirmatively appears that the bill of exceptions was not presented within 90 days from the day on which the judgment was entered. As shown by the record, the judgment in this case was entered on the 28th day of February, 1917, and the bill of exceptions was presented May 31, 1917. Excluding the first day and including the last day, as the law requires, it is shown that 92 days had elapsed, and for this reason the bill of exceptions is stricken. Rice v. Beavers  Co., 196 Ala. 355, 71 So. 659.
The record proper discloses no error of a reversible nature, and therefore the judgment of the lower court is affirmed.
Affirmed.